EXHIBIT SinoHub Completes Private Offering, Raising $4.1 Million to Fund Expanding Growth Opportunities SANTA CLARA and SHENZHEN, China, Feb. 24 /PRNewswire-Asia/ SinoHub, Inc. (NYSE Amex: SIHI) today announced that it has entered into a Securities Purchase Agreement for the sale of 1,366,667 shares of Common Stock at a purchase price of $3.00 per share. For each share purchased, investors will also receive a warrant to purchase 0.5 shares of Common Stock at an exercise price of $3.25 per share. SinoHub anticipates issuing warrants to purchase an aggregate of 683,336 shares of Common Stock pursuant to the Securities Purchase Agreement. As required by the Securities Purchase Agreement, at the closing of the stock and warrant sale, SinoHub will enter into a Registration Rights Agreement pursuant to which it will be required to register such shares and the shares underlying the warrants. Canaccord Adams Inc. is serving as placement agent for the offering. The consummation of the stock and warrant sale transactions contemplated by the Securities Purchase Agreement are subject to a number of conditions, including the shares having been approved for listing on the NYSE Amex (subject to official notice of issuance). This press release does not constitute an offer of any securities for sale. The securities to be sold pursuant to the Securities Purchase Agreement have not been registered under the Securities Act of 1933, as amended, and may not be offered or sold in the United States absent registration or an applicable exemption from registration requirements. Copies of the documents relating to these transactions, together with a more detailed explanation of the agreements and the terms of the transactions, are being filed by SinoHub with the Securities and Exchange Commission under cover of a Current Report on Form 8-K with date of earliest event reported of February 24, About
